                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cv-00727-RJC-DCK

LA MICHOACANA NATURAL, LLC,          )
                                     )
            Plaintiff,               )
                                     )
              v.                     )
                                     )                          ORDER
LUIS MAESTRE, d/b/a La Michoacana    )
and/or La Linda Michoacana, ADRIANA  )
TERAN, d/b/a La Michoacana and/or La )
Linda Michoacana, and LA MICHOACANA, )
                                     )
            Defendants.              )

      THIS MATTER is before the Court on Defendants’ omnibus motion,1 (Doc. No.

106), Plaintiff’s motion for attorney’s fees, (Doc. No. 79), and Plaintiff’s motion for

order to show cause, (Doc. No. 81).

I.    OVERVIEW

      This is a trademark infringement case between Plaintiff La Michoacana

Natural, LLC and Defendants Luis Maestre, Adriana Teran, and La Michoacana.

Maestre’s and Teran’s primary language is Spanish, and at critical junctures in this

litigation they proceeded pro se. In June 2018, Plaintiff served its first requests for

admission on Maestre. In March 2019, Plaintiff moved for summary judgment on its

claims for relief. The motion was grounded entirely on its first RFAs to Maestre.


1In addition to the relief addressed in this Order, Defendants’ omnibus motion also
sought to revoke the pro hac vice admission of Stephen L. Anderson, counsel for
Plaintiff. The Court issued an order on March 6, 2020 revoking Anderson’s pro hac
vice admission. (Doc. No. 130.) This Order addresses the remainder of Defendants’
omnibus motion.
Stephen L. Anderson, Plaintiff’s former lead counsel, misled the Court to believe that

Maestre never responded to Plaintiff’s RFAs. As a result, the Court—based solely on

the false notion that Maestre never responded to Plaintiff’s RFAs—deemed the RFAs

admitted, struck Defendants’ amended answer and counterclaim, and entered

summary judgment in favor of Plaintiff.         Thereafter, Defendants retained new

counsel and filed the instant omnibus motion seeking (1) relief from the summary

judgment order, (2) relief from the oral order striking Defendants’ amended answer

and counterclaim, (3) to dissolve the preliminary injunction, (4) summary judgment

in favor of Defendants, (5) to revoke Anderson’s pro hac vice admission, and (6)

sanctions in the form of attorney’s fees and costs. (Doc. No. 106.)

      For the reasons set forth below, the Court vacates the summary judgment

order and oral order striking Defendants’ amended answer and counterclaim,

dissolves the preliminary injunction, denies without prejudice summary judgment in

favor of Defendants, and declines to impose additional sanctions in the form of

attorney’s fees and costs. As Plaintiff’s motion for attorney’s fees and motion for order

to show cause are grounded on the summary judgment order that is now vacated, the

Court denies Plaintiff’s motions as moot.

II.   BACKGROUND

      Plaintiff filed its Complaint on December 19, 2017. (Doc. No. 1.) Defendants

filed their original answers to the Complaint on May 1, 2018. (Doc. Nos. 25 to 26.)

With leave of court, Defendants filed an amended answer and counterclaim on

January 3, 2019. (Doc. No. 48.)



                                            2
      On April 23, 2018, Plaintiff moved for a preliminary injunction. (Doc. No. 22.)

Defendants were proceeding pro se at the time and did not file a response to Plaintiff’s

motion. The Court held a hearing on Plaintiff’s preliminary injunction motion on

June 1, 2018 and entered an order granting the motion that same day. (Doc. No. 30.)

      On June 15, 2018, Anderson served Plaintiff’s first RFAs on Maestre by mail.

(Doc. No. 64-9, at 1–13.) Maestre’s responses to the RFAs were due on July 18, 2018.

Maestre was still proceeding pro se at the time; however, an attorney named Andrea

Johnson assisted Maestre in responding to the RFAs. (Doc. No. 113, ¶ 2.) On July

23, 2018, five days after the deadline, Johnson faxed Maestre’s RFA responses to

Anderson. (Doc. No. 113, ¶¶ 2–3; Doc. No. 116, ¶¶ 32–34; Doc. No. 122-5.) Anderson

received the fax that same day. (Doc. No. 31-1, ¶ 10; Doc. No. 113, ¶¶ 2–3; Doc. No.

122-5.)

      On March 13, 2019, Anderson filed a motion for summary judgment grounded

entirely on Maestre’s purported failure to serve any responses to Plaintiff’s RFAs.

(Doc. No. 64.) Anderson filed a supporting declaration that misleadingly states

“Plaintiff has never received any timely responses to the RFAs.” (Doc. No. 64-3, ¶ 7.)

This misleading statement is reiterated in Plaintiff’s brief in support of its summary

judgment motion. (Doc. No. 64, at 2–3.) Although Defendants retained counsel in

September 2018 who remained counsel of record at the time of Plaintiff’s summary

judgment motion, Defendants’ counsel filed motions to withdraw on February 15,

2019, February 20, 2019, and February 26, 2019, and Defendants did not file a

response to Plaintiff’s summary judgment motion. (Doc. Nos. 53, 56, & 59.)



                                           3
      The Court held a hearing on Plaintiff’s motion for summary judgment on May

31, 2019. During the hearing, Anderson falsely stated to the Court that he never

received responses to Plaintiff’s first RFAs. (Doc. No. 109-3, at 11:4–5.) The Court

then asked counsel for Defendants where there was an indication on the docket that

the RFAs had been responded to “in any way.”            (Doc. No. 109-3, at 12:3–5.)

Defendants’ counsel suggested that there was some sort of response to the RFAs

before he got involved but was unable to provide any additional information or

definitively state that Defendants responded to the RFAs. (Doc. No. 109-3, at 12:3–

13.) The Court then turned to Anderson and asked: “Mr. Anderson, have you received

any responses to your [RFAs]?” (Doc. No. 109-3, at 12:14–15.) Anderson replied: “Not

that I’m aware of, Your Honor. I don’t have any in my file.” (Doc. No. 109-3, at 12:16–

17.) The Court granted Defendants’ counsel’s third motion to withdraw and, based

on Defendants’ purported failure to respond to Plaintiff’s first RFAs—as represented

by Anderson—the Court struck Defendants’ amended answer and counterclaim and

deemed Plaintiff’s RFAs as admitted.      The Court issued an order on Plaintiff’s

summary judgment motion on June 6, 2019. The order states that “Defendants still

have not responded to Plaintiff’s [RFAs]” and grants summary judgment in favor of

Plaintiff based solely on the “unanswered” RFAs that the Court had deemed

admitted. (Doc. No. 78, at 1–3.)

      In November 2019, Defendants retained new counsel and filed the instant

omnibus motion seeking relief from the summary judgment order and oral order

striking Defendants’ amended answer and counterclaim, to dissolve the preliminary



                                          4
injunction, summary judgment in Defendants’ favor, to revoke Anderson’s pro hac

vice admission, and sanctions in the form of attorney’s fees and costs. (Doc. No. 106.)

Plaintiff filed a response and evidentiary materials in opposition to the motion. (Doc.

Nos. 122 to 122-7 & 123.) The Court held a hearing on Defendants’ omnibus motion

on March 3, 2020. On March 6, 2020, the Court entered an order revoking Anderson’s

pro hac vice admission.       (Doc. No. 130.)   This order resolves the remainder of

Defendants’ omnibus motion.

III.     RELIEF UNDER RULE 60(b)

         Pursuant to Rule 60(b),2 Defendants seek relief from the Court’s summary

judgment order and oral order striking Defendants’ amended answer and

counterclaim. Rule 60(b) “authorizes a district court to grant relief from a final

judgment for five enumerated reasons or for any other reason that justifies relief.”

Aikens v. Ingram, 652 F.3d 496, 500 (4th Cir. 2011) (quotation marks omitted). “To




2   Rule 60(b) states:

         On motion and just terms, the court may relieve a party or its legal
         representative from a final judgment, order, or proceeding for the
         following reasons:

         (1) mistake, inadvertence, surprise, or excusable neglect;
         (2) newly discovered evidence that, with reasonable diligence, could not
         have been discovered in time to move for a new trial under Rule 59(b);
         (3) fraud (whether previously called intrinsic or extrinsic),
         misrepresentation, or misconduct by an opposing party;
         (4) the judgment is void;
         (5) the judgment has been satisfied, released, or discharged; it is based
         on an earlier judgment that has been reversed or vacated; or applying it
         prospectively is no longer equitable; or
         (6) any other reason that justifies relief.
                                            5
obtain relief from a judgment under Rule 60(b), a moving party must first show (1)

that the motion is timely, (2) that he has a meritorious claim or defense, and (3) that

the opposing party will not suffer unfair prejudice if the judgment is set aside.”

United States v. Welsh, 879 F.3d 530, 533 (4th Cir. 2018).

      “After a party has crossed this initial threshold, [it] must then satisfy one of

the six specific sections of Rule 60(b).” Wells Fargo Bank, N.A. v. AMH Roman Two

NC, LLC, 859 F.3d 295, 299 (4th Cir. 2017) (alteration in original). Three of these

grounds for relief are relevant here: Rule 60(b)(1) (mistake, inadvertence, surprise,

or excusable neglect), Rule 60(b)(3) (fraud, misrepresentation, or misconduct), and

Rule 60(b)(6) (any other reason justifying relief). At the same time, a court need not

pigeon-hole itself to a specific ground as

      these grounds for relief often overlap, and it is difficult if not
      inappropriate in many cases to specify or restrict the claim for relief to
      a particular itemized ground. This overlapping and the broad phrasing
      of the rule free courts to do justice in cases in which the circumstances
      generally measure up to one or more itemized grounds.

Werner v. Carbo, 731 F.2d 204, 207 (4th Cir. 1984) (citation omitted).    “Disposition

of Rule 60(b) motions is within the discretion of the district court and such rulings

will not be overturned absent an abuse of discretion.” McLawhorn v. John W. Daniel

& Co., 924 F.2d 535, 538 (4th Cir. 1991).

      A.     Threshold Requirements

      Defendants have satisfied the threshold requirements of timeliness, a

meritorious defense, and lack of unfair prejudice.




                                             6
             1.      Timeliness

      Rule 60(c)(1) states that “[a] motion under Rule 60(b) must be made within a

reasonable time—and for reasons (1), (2), and (3) no more than a year after the entry

of the judgment or order or the date of the proceeding.” The oral order striking

Defendants’ amended answer and counterclaim was entered on May 31, 2019, and

the summary judgment order was entered on June 6, 2019. Defendants filed the

instant motion less than six months later. This is a reasonable time and, to the extent

the motion is made under Rule 60(b)(1) and (3), satisfies the one-year time limit

applicable to such relief.

             2.      Meritorious Defense

      The requirement that the movant have a meritorious defense ensures that

granting relief “will not in the end have been a futile gesture.” Boyd v. Bulala, 905

F.2d 764, 769 (4th Cir. 1990). “A meritorious defense requires a proffer of evidence

which would permit a finding for the [movant] or which would establish a valid

counterclaim.” Augusta Fiberglass Coatings, Inc. v. Fodor Contracting Corp., 843

F.2d 808, 812 (4th Cir. 1988). “Thus, the moving party does not have to prove

conclusively that he would prevail, only that there is sufficient evidence to permit a

court to find in his favor.” H&W Fresh Seafoods, Inc. v. Schulman, 200 F.R.D. 248,

253 (D. Md. 2000).

      In its Complaint, Plaintiff alleges that it has senior rights in the following

marks used in connection with its sales of Mexican-style popsicles known as “paletas”:




                                           7
“La Michoacana,”             ,            ,       , and          (collectively, the “La

Michoacana Marks”). (Doc. No. 1, ¶ 1.) The last mark is referred to as the “Indian

girl mark.”    Plaintiff alleges that Defendants have infringed on Plaintiff’s La

Michoacana Marks through their use of “La Linda Michoacana” and the Indian girl

mark.     Plaintiff brings the following claims grounded on Defendants’ alleged

infringement: (1) trademark infringement under 15 U.S.C. § 1114; (2) unfair

competition and false designation of origin under 15 U.S.C. § 1125(a); (3) trademark

dilution under 15 U.S.C. § 1125(c); (4) cybersquatting under 15 U.S.C. § 1125(d); (5)

copyright infringement; (6) trademark infringement under N.C. Gen. Stat. § 80-11;

(7) unfair or deceptive acts or practices in violation of N.C. Gen. Stat. § 75-1.1; and

(8) common law trademark infringement and unfair competition.

        All of Plaintiff’s claims, save and except for its copyright infringement claim,

require it to prove that it owns a valid mark.3 “One of the bedrock principles of

trademark law is that trademark or service mark ownership is not acquired by federal

or state registration. Rather, ownership rights flow only from prior appropriation

and actual use in the market.” Allard Enters. v. Advanced Programming Res., Inc.,

146 F.3d 350, 356 (6th Cir. 1998) (quotation marks omitted). Thus, the first to

appropriate and use a particular mark in a given market (the “senior” user) generally




3Although a copyright infringement claim does not require proof of ownership of a
valid mark, Plaintiff did not move for summary judgment on the copyright claim, and
Anderson stated during the summary judgment hearing that Plaintiff was
withdrawing that claim.
                                              8
has priority to use the mark in that market to the exclusion of any subsequent or

“junior” users. Emergency One, Inc. v. Am. Fire Eagle Engine Co., 332 F.3d 264, 268

(4th Cir. 2003).

      Here, Plaintiff alleges in its Complaint that it first used the La Michoacana

Marks in North Carolina on August 1, 2014. (Doc. No. 1, ¶ 2.) Defendants, however,

have submitted substantial evidence that they have continuously used the La Linda

Michoacana mark since June 2008 and have continuously used the Indian girl mark

since February or March 2013. In his declaration, Maestre states that in June 2008,

Maestre and his wife, Defendant Teran, first obtained a vendor table at the Sweet

Union Flea Market in Monroe, North Carolina selling homemade paletas. (Doc. No.

116, ¶¶ 2–3.) They used “La Linda Michoacana” and “La Michoacana” in connection

with these sales. (Doc. No. 116, ¶ 3.) “La Linda Michoacana” translates to “The

Pretty Lady from Michoacán,” a state in Mexico known for its paletas. (Doc. No. 116,

¶¶ 5–6.) Maestre chose “La Linda Michoacana” as a tribute to his wife, who was born

in Mexico and had previously worked at a paleta store in Guadalajara, Mexico. (Doc.

No. 116, ¶¶ 4, 6.) Maestre and Teran have continually operated their table at the

Sweet Union Flea Market under the names “La Linda Michoacana” and “La

Michoacana” since 2008. (Doc. No. 116, ¶ 14.)

      In February or March 2013, Maestre and Teran began displaying a large

banner with “La Linda Michoacana” and the Indian girl mark at their table at the

flea market. (Doc. No. 116, ¶¶ 8–9; Doc. No. 116-1.) Maestre and Teran continually

used the banner at the flea market until February 2018. (Doc. No. 116, ¶¶ 8–9.)



                                         9
      In December 2015, Maestre and Teran opened a restaurant, “La Linda

Michoacana,” at 280 Concord Parkway South, Suite 112 at the Village in Concord,

North Carolina where they continued to sell paletas. (Doc. No. 116, ¶ 13.) They

displayed “La Linda Michoacana” and the Indian girl mark on the storefront exterior

from December 2015 to February 2018. (Doc. No. 116, ¶¶ 13–18; Doc. No. 116-4.)

Maestre and Teran also used “La Linda Michoacana” and the Indian girl mark on the

large directory sign at the Village business park from December 2015 to February

2018. (Doc. No. 116, ¶ 16; Doc. No. 116-4.)

      Defendants’ continuous use of “La Linda Michoacana” and the Indian girl mark

since 2008 and 2013, respectively, is also supported by: (1) the Declaration of Patricia

Arguelles, the Assistant Manager at the Sweet Union Flea Market, which states that

Defendants have operated at the flea market under the name “La Linda Michoacana”

since November 2008, (Doc. No. 108, ¶ 5); (2) the Declaration of Alma Garcia, another

flea market vendor, which states that the banner with “La Linda Michoacana” and

the Indian girl mark was displayed at Defendants’ table “all the time” starting in

2013 and that prior to 2013, Defendants’ business was already widely known to

customers as “La Linda Michoacana,” (Doc. No. 110, ¶¶ 3–6); (3) the Declaration of

Cesar Torres, a flea market customer, which states that he saw the banner with “La

Linda Michoacana” and the Indian girl mark at Defendants’ table “all the time”

starting in 2013, (Doc. No. 118, ¶ 4); and (4) the Declaration of Javier Lopez, who

created a duplicate banner with “La Linda Michoacana” and the Indian girl mark for

Defendants in 2014, (Doc. No. 114). Notably, Plaintiff does not address this evidence



                                          10
or Defendants’ argument that they have priority of use.

         In short, Plaintiff’s claims require it to prove ownership of a valid mark, which

is determined by first use of the mark in a given market. Plaintiff alleges it first used

the La Michoacana Marks in North Carolina on August 1, 2014. The above evidence

that Defendants first used the La Linda Michoacana and Indian girl marks in North

Carolina in 2008 and 2013, respectively—before Plaintiff’s alleged first use on August

1, 2014—thus shows the meritorious defense that Defendants have priority to use the

La Linda Michoacana and Indian girl marks in North Carolina.                   Therefore,

Defendants have proffered sufficient evidence from which a court could find in their

favor.

               3.     Lack of Unfair Prejudice

         Plaintiff does not argue that it would be unfairly prejudiced if the Court were

to vacate the summary judgment order or the oral order striking Defendants’

amended answer and counterclaim—nor could it. Anderson misled the Court to

believe that Maestre never responded to Plaintiff’s RFAs. Based solely on Maestre’s

purported failure to respond to the RFAs, the Court deemed the RFAs admitted,

struck Defendants’ amended answer and counterclaim, and granted summary

judgment in favor of Plaintiff. Plaintiff cannot be unfairly prejudiced by the Court

vacating orders grounded upon an erroneous fact that its counsel misled the Court to

believe.

         Having established Rule 60(b)’s threshold requirements, the Court turns to the

specific grounds for relief.



                                            11
         B.      Specific Grounds for Relief

         Relief from the Court’s orders is warranted under Rule 60(b)(1), (3), and (6).

Rule 60(b)(1) allows a district court to vacate a judgment for mistake, which can

include mistakes by the Court. United States v. Williams, 674 F.2d 310, 313 (4th Cir.

1982).        Rule 60(b)(3) allows a district court to vacate a judgment for fraud,

misrepresentation, or misconduct by an opposing party. “The party seeking 60(b)(3)

relief must prove the misconduct complained of by clear and convincing evidence and

demonstrate that such misconduct prevented him from fully and fairly presenting his

claim or defense.” Raynor v. G4S Secure Sols., USA Inc., 327 F. Supp. 3d 925, 944

(W.D.N.C. 2018) (quotation marks omitted). Rule 60(b)(6) allows a district court to

vacate a judgment for any other reason that justifies relief and “provides the court

with a grand reservoir of equitable power to do justice in a particular case.” Reid v.

Angelone, 369 F.3d 363, 374 (4th Cir. 2004). Relief under Rule 60(b)(6) requires a

showing of extraordinary circumstances—those “that create a substantial danger

that the underlying judgment was unjust.” Murchison v. Astrue, 466 F. App’x 225,

229 (4th Cir. 2012).

         The evidence is indisputable that Maestre faxed his responses to Plaintiff’s

RFAs to Anderson on July 23, 2018—a mere five days late—and Anderson received

them that same day. In a declaration dated July 27, 2018, Anderson admits that he

received Maestre’s RFA responses on July 23, 2018.            (Doc. No. 31-1, ¶ 10.)

Notwithstanding this fact, Anderson thereafter misled the Court to believe that

Maestre never responded to the RFAs. Anderson filed a motion for sanctions on



                                               12
February 22, 2019 grounded in part on “Defendants’ repeated and continued failure

to serve any complete or adequate responses to” Plaintiff’s first RFAs. (Doc. No. 58.)

Anderson also filed a supporting declaration falsely stating “as of the present date,

Defendants have failed to provide any responses to” Plaintiff’s RFAs. (Doc. No. 58-1,

¶ 5.) Less than three weeks later on March 13, 2019, Anderson filed a motion for

summary judgment based solely on Maestre’s alleged failure to serve any responses

to the RFAs. (Doc. No. 64.) Anderson’s supporting declaration and brief misleadingly

state that “Plaintiff has never received any timely responses to the RFAs.” (Doc. No.

64-3, ¶ 7; Doc. No. 64, at 2–3.) Anderson’s misrepresentations continued during the

May 31, 2019 summary judgment hearing at which he falsely stated to the Court that

he never received responses to the first RFAs. (Doc. No. 109-3, at 11:4–5.) When the

Court directly asked Anderson if he had received “any responses” to the RFAs,

Anderson again falsely stated that he had not. (Doc. No. 109-3, at 12:14–17.) Based

on Maestre’s purported failure to respond to the RFAs—as misrepresented by

Anderson—the Court struck Defendants’ amended answer and counterclaim, deemed

the RFAs admitted, and entered summary judgment in favor of Plaintiff.

      Anderson’s misrepresentations justify relief from the Court’s oral order and

summary judgment order under Rule 60(b)(1), (3), and (6). The orders are grounded

entirely on the false fact that Maestre never responded to the RFAs, thus justifying

relief under Rule 60(b)(1). And the evidence is clear and convincing that Anderson

misrepresented this false fact to the Court, thereby preventing Defendants from fully

and fairly presenting their meritorious use defense. Accordingly, relief is proper



                                         13
under Rule 60(b)(3). Relief is also proper under Rule 60(b)(6) as “this case cries out

for the exercise of that equitable power to do justice.” Nat’l Credit Union Admin. Bd.

v. Gray, 1 F.3d 262, 266 (4th Cir. 1993) (quotation marks omitted). Anderson’s

misrepresentations did more than “create a substantial danger that the underlying

judgment was unjust”—Anderson’s misrepresentations in fact render the resulting

judgment unjust. Murchison, 466 F. App’x at 229.

      Therefore, the Court grants relief from and vacates the summary judgment

order and oral order striking Defendants’ amended answer and counterclaim.

Plaintiff is ordered to immediately transfer the following domain names back to

Defendants:

      www.lamichoacanapaleteria.com

      www.lamichoacanapaleteria.com.mx

      www.lamichoacanapaleteria.mx

      www.lalindamichoacana.com

      www.lamichoacanapaleteria_.com

Any and all registrars and registries for such domain names with notice of this Order

shall promptly, within not more than twenty-four (24) hours, disable the domain

names, through a registry hold or otherwise, and prevent its transfer to anyone other

than Defendants.

      As Plaintiff’s motion for attorney’s fees and motion for order to show cause are

dependent on the now vacated summary judgment order, the Court denies Plaintiff’s

motions as moot.



                                         14
IV.   DISSOLUTION OF THE PRELIMINARY INJUNCTION

      Defendants seek dissolution of the preliminary injunction issued on June 1,

2018. “The Court has continuing plenary power to modify or dissolve a preliminary

injunction applying general equitable principles.” Centennial Broad., LLC v. Burns,

433 F. Supp. 2d 730, 733 (W.D. Va. 2006). In addition, “[e]ven though a preliminary

injunction is not a ‘final order,’ courts have applied Rule 60(b)(5) to dissolve or modify

preliminary injunctions.” Stone v. Trump, 400 F. Supp. 3d 317, 332 (D. Md. 2019).

Rule 60(b)(5) allows a district court to grant relief from an order when “applying it

prospectively is no longer equitable.” Fed. R. Civ. P. 60(b)(5). “A party seeking

dissolution of a preliminary injunction as no longer equitable bears the burden of

establishing that a significant change in circumstances warrants dissolution of the

preliminary injunction.” Stone, 400 F. Supp. 3d at 332 (quotation marks omitted).

      Here, Defendants submitted substantial evidence to support their prior use

defense. This evidence severely undermines Plaintiff’s likelihood of success on the

merits, a requirement for issuance of a preliminary injunction. Further, the Court’s

additional findings in the preliminary injunction order that Plaintiff was likely to

suffer irreparable harm, the balance of equities weighed in favor of Plaintiff, and a

preliminary injunction would serve the public interest all stem from the finding that

Plaintiff was likely to succeed on the merits of its claims. Because Plaintiff is not

likely to succeed on the merits of its claims, continued application of the preliminary

injunction is no longer equitable. Therefore, the Court dissolves the preliminary

injunction.



                                           15
V.    SUMMARY JUDGMENT

      Defendants seek summary judgment in their favor on each claim that was

adjudicated in favor of Plaintiff in the summary judgment order.              Although

Defendants submitted substantial evidence to support their prior use defense,

Defendants’ motion for summary judgment is untimely, and before a court may enter

summary judgment in favor of a nonmovant under Rule 56(f), the court must give

notice and a reasonable time to respond. To promote a final resolution of this case on

the merits, the Court denies without prejudice Defendants’ motion for summary

judgment. The Court will hold a status conference with the parties to establish

modified case deadlines.

VI.   SANCTIONS

      Pursuant to Rule 56(h), 28 U.S.C. § 1927, and the Court’s inherent authority,

Defendants move for monetary sanctions against Plaintiff and Anderson, jointly and

severally, consisting of Defendants’ attorney’s fees and costs incurred in pursuing this

motion.

      If a party submits an affidavit or declaration in support of or in opposition to

summary judgment in bad faith or solely for purposes of delay, Rule 56(h) allows a

court to order the submitting party to pay the other party’s reasonable attorney’s fees

and expenses incurred as a result.      Fed. R. Civ. P. 56(h); Satterfield v. City of

Chesapeake, No. 2:16-cv-665, 2019 U.S. Dist. LEXIS 185353, at *18 (E.D. Va. Jan.

16, 2019). Under 28 U.S.C. § 1927, a court may assess attorney’s fees against an

attorney “who so multiplies the proceedings in any case unreasonably and



                                          16
vexatiously.” 28 U.S.C. § 1927. Section 1927 “requires the court to show a causal

link between wrongful conduct and an unreasonable and vexatious multiplication of

proceedings, then to connect the costs wrongfully incurred as a result of the

sanctioned attorney’s conduct to the amount awarded to the moving party.” Six v.

Generations Fed. Credit Union, 891 F.3d 508, 520 (4th Cir. 2018). And in addition to

the sanction authority conferred by the federal rules and statute, a federal court has

the inherent authority to discipline attorneys who appear before it for a full range of

litigation abuses. Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991); Cargill, Inc. v.

WDS, Inc., No. 3:16-cv-00848, 2018 U.S. Dist. LEXIS 126099, at *30–31 (W.D.N.C.

July 27, 2018). Whether to award sanctions under Rule 56(h), 28 U.S.C. § 1927, or a

court’s inherent authority is within the district court’s sound discretion. Six, 891 F.3d

at 518–19; Hunt v. Branch Banking & Tr. Co., 480 F. App’x 730, 732 (4th Cir. 2012).

      Here, in addition to monetary sanctions, Defendants requested that the Court

revoke Anderson’s pro hac vice admission. The Court granted Defendants’ request

and revoked Anderson’s pro hac vice admission by order dated March 6, 2020.

Revocation of an attorney’s pro hac vice admission is a harsh sanction.               A1

Procurement, LLC v. Thermcor, Inc., No. 2:15-cv-15, 2015 U.S. Dist. LEXIS 174898,

at *12 (E.D. Va. Nov. 18, 2015). As the Court has already imposed the harsh sanction

of revoking Anderson’s pro hac vice admission, the Court, in its discretion, declines

to impose additional sanctions on Anderson.        Although Defendants request that

sanctions be imposed against Plaintiff and Anderson jointly and severally, there is no

evidence that Plaintiff was aware of or complicit in Anderson’s misrepresentations



                                           17
regarding the RFAs, and Plaintiff should not be sanctioned for its counsel’s

misconduct. Dillon v. BMO Harris Bank, N.A., No. 1:13-cv-897, 2016 U.S. Dist.

LEXIS 135219, at *85–86, *89 (M.D.N.C. Sept. 30, 2016) (declining to sanction the

litigant for his counsel’s bad faith and lack of candor), aff’d, 891 F.3d 508 (4th Cir.

2018). Therefore, the Court denies Defendants’ request for additional sanctions in

the form of attorney’s fees and costs.

VII.   CONCLUSION

       IT IS THEREFORE ORDERED that:

       1.    Defendants’ omnibus motion, (Doc. No. 106), is GRANTED in part and

             DENIED in part:

             a.     The summary judgment order, (Doc. No. 78), and the oral order

                    striking Defendants’ amended answer and counterclaim are

                    VACATED, and Plaintiff is ordered to immediately transfer the

                    domain names identified above back to Defendants;

             b.     The preliminary injunction, (Doc. No. 30), is DISSOLVED;

             c.     Defendants’ request for summary judgment is DENIED without

                    prejudice; and

             d.     Defendants’ request for additional sanctions in the form of

                    attorney’s fees and costs is DENIED.

       2.    Plaintiff’s motion for attorney’s fees, (Doc. No. 79), and motion for order

             to show cause, (Doc. No. 81), are DENIED as moot.




                                          18
Signed: March 12, 2020




                  19
